Case: 21-100    Document: 8     Page: 1    Filed: 11/03/2020




           NOTE: This order is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                  ______________________

         In re: ROBERT MICHAEL MILLER,
                        Petitioner
                 ______________________

                         2021-100
                  ______________________

   On Petition for Writ of Mandamus to the Merit Sys-
tems Protection Board in Nos. DC-0752-20-0790-I-1 and
DC-1221-20-0720-W-1.
                ______________________

                      ON PETITION
                  ______________________

   Before DYK, WALLACH, and TARANTO, Circuit Judges.
PER CURIAM.
                        ORDER
    Concerning his pending individual right of action ap-
peal before the Merit Systems Protection Board, Robert Mi-
chael Miller petitions for a writ of mandamus (1) directing
the presiding administrative judge to recuse herself; (2) di-
recting the Board to vacate prior orders from that judge,
grant certain discovery requests, and assign a new judge;
(3) directing the Board to take action against the Federal
Deposit Insurance Corporation, including disqualifying
FDIC attorneys, enforcing sanctions against the FDIC, and
enjoining the FDIC from taking personnel action against
Case: 21-100     Document: 8     Page: 2    Filed: 11/03/2020




2                                               IN RE: MILLER




Mr. Miller; (4) granting discovery at the Board regarding
its judges; (5) granting judgment on the merits; and (6) is-
suing “other mandates and prohibitions as this Court
deems appropriate.”
     In July 2020, Mr. Miller filed this matter with the
Board, alleging adverse action following whistleblowing ac-
tivity. The administrative judge has not yet issued an ini-
tial decision, and the case remains pending.              The
administrative judge has, however, denied Mr. Miller’s mo-
tions to recuse herself because of her race, gender, and po-
litical affiliation; for reconsideration and certification for
interlocutory appeal of that order; for sanctions against the
FDIC; and to disqualify FDIC’s counsel, as well as several
discovery requests.
    Mandamus is an extraordinary remedy, available only
where the petitioner shows: (1) a clear and indisputable
right to relief; (2) there are no adequate alternative legal
channels through which he may obtain that relief; and (3)
the grant of mandamus is appropriate under the circum-
stances. See Cheney v. U.S. Dist. Court for the Dist. of Co-
lumbia, 542 U.S. 367, 380–81 (2004). Mr. Miller has not
met this demanding standard for relief.
    Mr. Miller seeks to challenge several of the administra-
tive judge’s decisions to date and also requests a prelimi-
nary injunction, stay, and judgment on the pleadings.
However, he generally fails to show why raising the vast
majority of his arguments on appeal from final judgment
would be inadequate here. See, e.g., Bankers Life & Cas.
Co. v. Holland, 346 U.S. 379, 383 (1953) (holding that the
cost and inconvenience of trial are generally insufficient to
warrant mandamus relief). Though he contends that “[t]he
absence of sitting Board members leaves no other remedy,”
Pet. at 38, the Board’s lack of quorum does not prevent ju-
dicial review of an administrative judge’s initial decision
that has become final, see 5 U.S.C. § 7703.
Case: 21-100      Document: 8     Page: 3    Filed: 11/03/2020




IN RE: MILLER                                                     3



    Mr. Miller also contends that an appeal would be inad-
equate because he seeks depositions now of witnesses who
may be unavailable later. These discovery decisions, how-
ever, are committed to the Board’s discretion. See Graves
v. Dep’t of the Navy, 451 F. App’x 931, 933 (Fed. Cir. 2011)
(“We review the Board’s discovery rulings for abuse of dis-
cretion.” (citation omitted)). The administrative judge con-
sidered Mr. Miller’s arguments and rejected them, and Mr.
Miller has not shown a clear and indisputable error in the
exercise of that discretion. See Allied Chem. Corp. v. Dai-
flon, Inc., 449 U.S. 33, 36 (1980) (“Where a matter is com-
mitted to discretion, it cannot be said that a litigant’s right
to a particular result is ‘clear and indisputable.’” (citation
omitted)).
      Accordingly,
      IT IS ORDERED THAT:
      The petition for writ of mandamus is denied.
                                  FOR THE COURT

        November 03, 2020         /s/ Peter R. Marksteiner
             Date                 Peter R. Marksteiner
                                  Clerk of Court

s24